DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it has details which should not be in the Abstract such as the numerical labels.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10, 12-14, 18-20 and 24 are objected to because of the following informalities:  
[[the main surfaces]] the two main surfaces and connecting [[the main surfaces]] the two main surfaces with each other; two equally shaped electrodes which are isolated from each other by an isolation area and which are arranged symmetrically to each other on a first of [[the main surfaces]] the two main surfaces thereby defining a symmetry axis; and at least one electrode arranged on a second of [[the main surfaces]] the two main surfaces, the plate comprising an electromechanical material that undergoes a deformation when an electric voltage is applied to the electrodes arranged on different main surfaces; wherein the material of the electromechanical actuator comprises a single crystalline piezoelectric ceramic with its piezoelectric charge constant d31 differing from its piezoelectric charge constant d32 both in sign and in value, with the piezoelectric charge constant d31 defining a first main deformation direction of the actuator and with the piezoelectric charge constant d32 defining a second main deformation direction of the actuator, and with the first main deformation and the second main deformation direction being arranged transversely to each other, wherein [[the]] an orientation of the symmetry axis is parallel to the first main deformation direction or to the second main deformation direction.

12. (New) The electromechanical actuator according to claim 11, wherein [[the main surfaces]] the two main surfaces have a shape of an n-sided polygon plate with n being equal to or greater than three.

[[the main surfaces]] the two main surfaces have a shape of an n-sided regular polygon plate with n being equal to or greater than five.

14. (New) The electromechanical actuator according to claim 11, wherein [[the main surfaces]] the two main surfaces extend parallel to each other.

18. (New) The electromechanical actuator according to claim 10, wherein [[the main surfaces]] the two main surfaces have a shape of an n-sided polygon plate with n being equal to or greater than three.

19. (New) The electromechanical actuator according to claim 10, wherein [[the main surfaces]] the two main surfaces have a shape of an n-sided regular polygon plate with n being equal to or greater than five.

20. (New) The electromechanical actuator according to claim 10, wherein [[the main surfaces]] the two main surfaces extend parallel to each other.

24. (New) A method for electrical excitation of an electromechanical actuator, comprising: providing an electromechanical actuator comprising a plate which is formed of two main surfaces extending along each other and being oriented contrary to each other and which is formed of side surfaces extending transversely to [[the main surfaces]] the two main surfaces and connecting [[the main surfaces]] the two main surfaces with each other, two equally [[the main surfaces]] the two main surfaces thereby defining a symmetry axis, and at least one electrode arranged on a second of [[the main surfaces]] the two main surfaces, wherein the plate comprises an electromechanical material that undergoes a deformation when an electric voltage is applied to the electrodes arranged on different main surfaces, wherein the material of the electromechanical actuator comprises a single crystalline piezoelectric ceramic with its piezoelectric charge constant d31 differing from its piezoelectric charge constant d32 both in sign and in value, with the piezoelectric charge constant d31 defining a first main deformation direction of the actuator and with the piezoelectric charge constant d32 defining a second main deformation direction of the actuator, and with the first main deformation and the second main deformation direction being arranged transversely to each other, wherein [[the]] an orientation of the symmetry axis is parallel to the first main deformation direction or to the second main deformation direction; applying a first excitation voltage to a first of the two equally shaped electrodes which are arranged on the first main surface so as to use the first of the two equally shaped electrodes as an excitation electrode, wherein a second of the two equally shaped electrodes arranged on the first main surface is kept floating; and applying a second excitation voltage having a phase difference of 180° with respect to the first excitation voltage to the electrode arranged on the second main surface, so as to use the electrode arranged on the second main surface as a common electrode.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 discloses “when an electric voltage is applied to the electrodes arranged on different main surfaces” in lines 9-10.  It is unclear whether the electrodes are referred by both of “two equally shaped electrodes” and “at least one electrode” as previously disclosed in the claim.  Furthermore, it is unclear whether only one excitation voltage or two excitation voltages are applied.
Claim 24 discloses “when an electric voltage is applied to the electrodes arranged on different main surfaces” in lines 9-10.  It is unclear whether the electrodes are referred by both of “two equally shaped electrodes” and “at least one electrode” as previously disclosed in the claim.  Furthermore, it is unclear whether only one excitation voltage or two excitation voltages are applied.
The paragraphs §0063 and §0064 of the specification appear to disclose the excitation voltages U1 and U2.  U1 is applied to the two equally shaped electrodes 6 and 7 and U2 is applied to the electrode 8.
[0063] A single electrode 8 is arranged on the second main surface 3, said electrode 8 constituting a common electrode. The common electrode 8 is connected via lead wire 15 with a second AC voltage source 16 supplying a second excitation voltage U2. The second excitation voltage U2 has a phase difference of 180° with respect to the first excitation voltage U1.
[0064] The method according to the invention comprises the following steps: (a) applying a first excitation voltage U1 to a first of two electrodes 6, 7 which are arranged on the first main surface 3, so as to use the first of the two electrodes 6 and 7 as excitation electrode, wherein a second of the two electrodes arranged on the first main surface 3 is kept floating, (b) applying a second excitation voltage U2 having a phase difference of 180° with respect to the first excitation voltage U1 to the electrode 8 arranged on the second main surface 3, so as to use the electrode 8 as a common electrode.  
Claims 11-23 depend directly or indirectly on a rejected claim 10 and are, therefore, also rejected under 35 U.S.C. 112(b)/second paragraph for the reason set above.
Allowable Subject Matter
Claims 10 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stepian et al. (U.S. Pre-Grant Publication No. 20160346556) discloses the materials, the devices and the systems for piezoelectric energy harvesting and storage.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





26 March 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837